228 S.W.3d 586 (2007)
Jane SLATTERY, Respondent,
v.
Brian SLATTERY, Appellant.
No. ED 88259.
Missouri Court of Appeals, Eastern District, Division Five.
April 17, 2007.
Motion for Rehearing and/or Transfer Denied July 18, 2007.
Susan K. Roach, Clayton, MO, for appellant.
Mary Ann Weems, Clayton, MO, for respondent.
Before BOOKER T. SHAW, C.J., GEORGE W. DRAPER III, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 18, 2007.

ORDER
PER CURIAM.
Appellant, Brian Slattery, appeals from the judgment of the Circuit Court of St. Louis County, dismissing his motion for modification for failure to present a prima facie case of substantial and continuing changes. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.